Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into effective as of July 2,
2012 (the “Effective Date”), by and between Analysts International Corporation,
a Minnesota corporation (the “Company”) and Lynn L. Blake (“Executive”).

 

RECITALS:

 

The Company and Executive hereby agree that Executive shall serve as the Senior
Vice President, Chief Financial Officer and Treasurer of the Company pursuant to
the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which the parties hereby acknowledge, the parties agree as follows:

 

1.                                      EMPLOYMENT

 

The Company hereby agrees to employ Executive as the Senior Vice President,
Chief Financial Officer and Treasurer of the Company, and Executive, in
consideration of such employment and the other consideration set forth herein,
hereby accepts employment, upon the terms and conditions set forth herein, with
such employment to begin on Monday, July 2, 2012.

 

2.                                      POSITION AND DUTIES

 

During the term of this Agreement, Executive shall be employed as the Senior
Vice President, Chief Financial Officer and Treasurer (“CFO”) of the Company,
reporting to the Company’s President and CEO.  While employed hereunder,
Executive shall do all things necessary, legal and incident to the above
position, and otherwise shall perform such functions as the Company’s President
and CEO or its Board of Directors (the “Board”) may establish from time to
time.  In that capacity, and without limitation, Executive shall perform such
duties and responsibilities on behalf of the Company as are customary of the
chief financial officer of a publicly traded company of similar size and
operations, to a level consistent with the highest standards of one holding such
position in similar businesses or enterprises, and agrees not to render services
to anyone other than the Company for compensation as an employee or consultant
during the term of this Agreement, without prior written consent of the
Company’s President and CEO and the Board.

 

3.                                      TERM

 

Unless earlier terminated pursuant to Section 5 hereof, the initial term of this
Agreement (the “Initial Term”) shall commence on the Effective Date and shall
continue in effect for one year thereafter (the “Expiration Date”).  On the
Expiration Date, and on each annual Expiration Date thereafter (each such date
being hereinafter referred to as the “Renewal Date”), the term of employment
hereunder shall automatically renew for an additional one (1) year period (each,
a “Renewal Term”) unless the Company or Executive provides notice in writing to
the other at least 30 days prior to the applicable Renewal Date that the Company
or Executive as applicable does not wish to renew this Agreement beyond the
expiration of the then-current term.  Unless waived in writing by the Company,
the requirements of Section 5(g) (Return of Property), 6 (Confidentiality), 8
(Intellectual Property Rights) and 9 (Restrictions Against Competition, Etc.)
shall survive the expiration or termination of this Agreement for any reason.

 

4.                                      COMPENSATION AND BENEFITS

 

(a)                                 Base Salary.  The Company shall pay
Executive an annualized base salary of Two Hundred Fifty Thousand and no/100
Dollars ($250,000.00) (“Base Salary”).  The Base Salary shall be paid at regular
payroll intervals in accordance with the Company’s standard payroll practices,
subject to applicable withholdings.

 

(b)                                 Incentive Compensation.  In addition to
Executive’s Base Salary, Executive will be eligible to receive cash incentive
compensation in the target amount of 50% of Base Salary in each year of
employment

 

--------------------------------------------------------------------------------


 

during any Renewal Term (“Incentive Compensation”).  The specific amount of any
such potential Incentive Compensation, which may be more or less than the target
amount, will be determined annually by the Compensation Committee of the Board
in its discretion based on the CEO’s input and evaluation, and shall be
contingent upon the Company and Executive meeting company and individual
performance objectives during the immediately preceding fiscal year
(“Performance Objectives”) as determined by the Compensation Committee.  The
Compensation Committee will consider Executive’s input in setting the annual
Performance Objectives.  Executive’s Incentive Compensation (if any) shall be
payable in cash, subject to applicable withholdings, within 30 days of the
Company’s receipt of its audited financial statements for the relevant fiscal
year.  For the Company’s fiscal year 2012, which ends on December 31, 2012,
Executive will be eligible to receive a bonus in an amount to be established by
the Compensation Committee based on the achievement of certain performance goals
to be mutually agreed within 90 days after the Effective Date.

 

(c)                                  Stock Option Grant and Restricted Stock
Unit Award.  Subject to approval of the Board and contingent upon mutual
execution of appropriate agreements in the Company’s standard form, Executive
will be granted twenty-five thousand (25,000) stock options and awarded
twenty-five thousand (25,000) restricted stock units.  The Company may issue
such options and units from such plans as it deems appropriate but to the extent
practicable shall endeavor to issue the options as incentive stock options.

 

(d)                                 Employee Benefits.  In addition to the Base
Salary and payments under any incentive compensation arrangement that are
payable hereunder, Executive shall be eligible during the Term to participate in
all regular employee benefits as set forth in the Company’s Employee Handbook,
except the Paid Time Off policies.  As an officer of the Company Executive will
be allowed discretionary time-off consistent with her responsibilities to the
Company; and, if necessary or appropriate due to business conditions of the
Company, Executive agrees to obtain concurrence from the CEO prior to taking
time off.

 

(e)                                  Business Expenses.  Executive will be
entitled to reimbursement of all reasonable, business-related travel and other
expenses incurred by Executive in the ordinary course of business on behalf of
the Company, so long as such expenses are incurred, documented and authorized
pursuant to the Company’s expense reimbursement policies.  Reimbursements will
be made in accordance with Company policies, but in no event later than
December 31 of the calendar year after the year in which the expense was
incurred.  Reimbursements in one year will not affect the expenses available for
reimbursement in any subsequent year.  The right to reimbursement is not subject
to liquidation or exchange for any other benefit.

 

(f)                                   Insurance Policies.  The Company will keep
all Directors and Officers insurance policies current and will identify
Executive, if appropriate, on all such policies.

 

(g)                                  Employee Handbook.  From time to time the
Company may prepare and make available to its employees an employee handbook. 
The sole purpose of any such employee handbook is to communicate general
statements of policy to employees.  The Company reserves the right, in its sole
discretion, from time to time and with or without notice, to interpret,
discontinue, modify, amend or replace any such employee handbook and the
guidelines stated therein.

 

5.                                     TERMINATION

 

(a)                                 Death.  This Agreement and Executive’s
employment thereunder shall be terminated on the death of Executive, effective
as of the date of Executive’s death.

 

(b)                                 Continued Disability.  This Agreement and
Executive’s employment hereunder may be terminated, at the option and in the
discretion of the Company, upon a Continued Disability of Executive, effective
as of the date of the determination of Continued Disability as that term is
hereinafter defined.  For the purposes of this Agreement, “Continued Disability”
shall be defined as the inability or incapacity (either mental or physical) of
Executive to continue to perform Executive’s duties hereunder for a continuous
period of sixty (60) working days, or if, during any calendar year of the Term
hereof because of disability, Executive shall have been unable to perform
Executive’s duties hereunder for a total period of ninety (90) working days
regardless of whether or not such days are consecutive.  The determination as to
whether Executive is unable to perform the essential functions of Executive’s
job as CFO shall be made exclusively by the CEO in

 

2

--------------------------------------------------------------------------------


 

the exercise of reasonable discretion.  If the Company terminates Executive’s
employment hereunder upon a Continued Disability of Executive, no severance
shall be payable and the Company will have no further obligation or liability to
Executive.

 

(c)                                  Termination For Cause.  Notwithstanding any
other provision of this Agreement, the Company may at any time immediately
terminate this Agreement and Executive’s employment hereunder for Cause.  For
this purpose, “Cause” shall include any of the following: the current use of
illegal drugs; use of alcohol or other drugs in a manner which affects the
performance of Executive’s duties, responsibilities and obligations as an
employee of Company; indictment for any crime involving moral turpitude, fraud
or misrepresentation; commission of any act which would constitute a gross
misdemeanor or felony and which would adversely affect the business or
reputation of the Company; dishonesty or fraud; misappropriation or embezzlement
of Company funds or property; misconduct or negligent or reckless conduct which
is injurious to the reputation, business, affairs or business relationships of
the Company; breach of any written policies of the Company including but not
limited to any applicable codes of ethics; material violation or default of any
of the provisions of this Agreement; failure to perform Executive’s duties
hereunder; failure or refusal to perform the reasonable and lawful instructions
of Executive’s supervisors; frequent or extended, and unjustifiable (not as a
result of incapacity or disability) absenteeism; incompetence or negligence in
performing Executive’s duties hereunder; or any material failure to meet
reasonable performance criteria or reasonable standards of conduct as
established from time to time by the CEO or the Board.  The initial
determination as to whether Cause exists shall be made by the CEO, who shall
then provide input and recommendations to the Board.  The Board in the exercise
of reasonable discretion shall make the final determination as to whether Cause
exists.  If the Company terminates Executive’s employment hereunder for Cause,
it shall deliver a notice of termination in writing to Executive, which notice
shall include the basis for such Cause; and in any such case Executive’s
employment with the Company shall terminate on the date specified in the notice
(or if no date is specified in the notice, immediately).  If the Company
terminates Executive’s employment hereunder for Cause, no severance shall be
payable and the Company will have no further obligation or liability to
Executive.

 

(d)                                 Termination Without Cause.  The Company may
terminate Executive’s employment at any time, whether or not for Cause and for
any reason or no reason.  In the event that, during the original term or any
renewal term, the Company terminates Executive’s employment without Cause, the
Company will pay severance to Executive by continuing to pay her Base Salary (at
the same time and on the same schedule as salary payments are generally made to
employees of the Company, at Executive’s then-current rate of pay and subject to
normal withholdings) for six (6) months after any such termination, provided
that Executive first signs all appropriate paperwork, including providing a full
release (not later revoked within the statutory period) of all claims against
the Company, in form and substance acceptable to the Company; and provided,
further, that if Executive has successfully completed three years of service
under this Agreement, the amount of severance payable shall be twelve (12)
months of Base Salary then in effect.

 

(e)                                  Resignation.  If Executive resigns from her
employment or elects not to renew this Agreement, no severance shall be payable
and the Company will have no further obligation or liability to Executive.

 

(f)                                   Failure to Renew by the Company.  If for
any reason or no reason the Company elects not to renew this Agreement beyond
expiration of the then-current term, the Company will pay severance to Executive
by continuing to pay her Base Salary (at the same time and on the same schedule
as salary payments are generally made to employees of the Company, at
Executive’s then-current rate of pay and subject to normal withholdings) for
four (4) months after the Expiration Date, provided that Executive first signs
all appropriate paperwork, including providing a full release (not later revoked
within the statutory period) of all claims against the Company, in form and
substance acceptable to the Company.

 

(g)                                  Return of Property.  Upon any termination
of her employment with the Company, Executive agrees to promptly return to the
Company: (1) all materials of any kind in Executive’s possession (or under
Executive’s control) incorporating Confidential Information or otherwise
relating to the Company’s business

 

3

--------------------------------------------------------------------------------


 

(including but not limited to all such materials and/or information stored on
any computer or other storage device owned or used by Executive); and (2) all
Company property in Executive’s possession, including (but not limited to)
computers, cellular telephones, pagers, credit cards, keys, records, files,
manuals, books, forms, documents, letters, memoranda, data, tables, photographs,
video tapes, audio tapes, computer disks and other computer storage media, all
materials that include trade secrets, and all copies, summaries or notes of any
of the foregoing.

 

(h)                                 Advice to Prospective Employers.  If
Executive seeks or is offered employment by any other company, firm or person,
she will notify the prospective employer of the existence and terms of the
confidentiality and non-competition provisions set forth in Sections 6 and 9
hereof.

 

6.                                      CONFIDENTIALITY

 

(a)                                 Confidential Nature of Relationship. 
Executive acknowledges that her employment by the Company creates a relationship
of confidence and trust with respect to Confidential Information (as hereinafter
defined).  During the course of her employment with the Company, the Company
agrees to provide Executive with access to Confidential Information.  Executive
expressly undertakes to retain in strict confidence all Confidential Information
transmitted or disclosed to Executive by the Company or the Company’s clients,
and will never make any use of such information except as (and then, only to the
extent) required to perform Executive’s employment duties for the Company. 
Executive will take such protective measures as may be reasonably necessary to
preserve the secrecy and interest of the Company in the Confidential
Information.  If Executive becomes aware of any unauthorized use or disclosure
of Confidential Information by any person or entity, Executive will promptly and
fully advise the Company of all facts known to Executive concerning such
unauthorized use or disclosure.

 

(b)                                 Definition.  “Confidential Information”
means all confidential or proprietary information and data, in their broadest
context, originated by, on behalf of the Company or its clients and within the
knowledge or possession of the Company (including any subsidiary, division or
legal affiliate thereof).  Without in any way limiting the foregoing,
Confidential Information includes, but is not limited to: information that has
been designated as proprietary and/or confidential; information constituting
trade secrets; information of a confidential nature that, by the nature of the
circumstances surrounding the disclosure, should in good faith be treated as
proprietary and/or confidential; and Company Inventions.  Confidential
Information also includes information of a confidential nature relating to the
Company’s clients, prospective clients, strategic business relationships,
products, services, suppliers, personnel, pricing, recruiting strategies, job
candidate information, employee information, sales strategies, technology,
methods, processes, research, development, systems, techniques, finances,
accounting, purchasing and business plans.  Without limiting the foregoing,
Confidential Information includes the identity of the Company’s customers,
subcontractors and employees, mental or written customer lists, customer
prospect lists, customer requirements, transactions, work orders, pricing
policies and plans.

 

(c)                                  Exclusions.  Confidential Information does
not include information which: (1) is generic; (2) is or becomes part of the
public domain through no act or omission of Executive; (3) was in Executive’s
possession prior to the disclosure and was not obtained by Executive in breach,
either directly or indirectly, of any obligation to the Company or any client of
the Company’s; (4) is disclosed to Executive by a third party without
restriction on disclosure; or (5) is independently developed by Executive using
her own resources, entirely on her own time, and without the use of any
Confidential Information.

 

(d)                                 Protected Health Information.  If during the
course of her employment with the Company, Executive receives any “protected
health information” regarding any individual other than Executive, as that term
is defined in 45 CFR, Part 164, Subpart E (“Privacy of Individually Identifiable
Health Information”): (1) Executive agrees to maintain all such information in
strict confidence in accordance with the requirements of the Health Insurance
Portability and Accountability Act of 1996 (HIPAA); (2) Executive agrees that
she will make no use whatsoever of any such information except as required to
perform Executive’s employment duties; and (3) Executive agrees that she will
never record, store, file or otherwise maintain, in any computer or other
storage device owned by the Company or by Executive, any “protected health
information”

 

4

--------------------------------------------------------------------------------


 

other than in accordance with Company policy. Executive agrees to alert the
Company promptly if she becomes aware of any misuse or unauthorized disclosure
of any such information.

 

(e)                                  Additional Confidentiality Agreements. 
Executive agrees to execute such additional non-disclosure and confidentiality
agreements as the Company’s clients may from time to time request the Company to
have its key employees execute in order for the Company to conduct business with
its clients.

 

(f)                                   Independent Development.  NOTICE: Pursuant
to Minnesota Statutes § 181.78, Executive is hereby notified that the provisions
of Section 8 of this agreement do not apply to an invention for which no
equipment, supplies, facility or trade secret information of the Company was
used and which was developed entirely on the employee’s own time, and (1) which
does not relate (a) directly to the business of the Company (or its Client [as
such term is defined in Section 9(c)(ii) of this Agreement]) or (b) to the
Company’s (or its Client’s) actual or demonstrably anticipated research or
development, or (2) which does not result from any work performed by the
employee for the Company or its Client.

 

7.                                   USE OF CONFIDENTIAL OR MATERIAL NON-PUBLIC
INFORMATION; CODES OF CONDUCT

 

(a)                                 Confidential or Material, Non-Public
Information.  Executive acknowledges that she is prohibited from using or
sharing any Confidential Information for personal gain or advantage (in
securities transactions or otherwise), or for the personal gain or advantage of
anyone with whom Executive improperly shares such information.  Specifically as
to material, non-public information of the Company, Executive agrees to comply
during the Term with the Company’s insider trading policy in effect at the
commencement of employment and as amended from time to time.

 

(b)                                 Codes of Conduct.  Executive agrees to
carefully review, sign and fully comply with any Code of Conduct (or similar
policy) of the Company either having general applicability to its employees or
specifically to Executive.

 

8.                                      INTELLECTUAL PROPERTY RIGHTS

 

All ideas, inventions, discoveries, proprietary information, know-how, processes
and other developments and, more specifically improvements to existing
inventions, conceived by the Executive, alone or with others, during the term of
the Executive’s employment, whether or not during working hours and whether or
not while working on a specific project, that are within the scope of the
Company’s business operations or that relate to any work or projects of the
Company, are and shall remain the exclusive property of the Company. Inventions,
improvements and discoveries relating to the business of the Company conceived
or made by the Executive, either alone or with others, while employed with the
Company are conclusively and irrefutably presumed to have been made during the
period of employment and are the sole and exclusive property of the Company. 
The Executive shall promptly disclose in writing any such matters to the Company
but to no other person without the consent of the Company.  The Executive hereby
assigns and agrees to assign all right, title, and interest in and to such
matters to the Company.  The Executive will, upon request of the Company,
execute such assignments or other instruments and assist the Company in the
obtaining, at the Company’s sole expense, of any patents, trademarks or similar
protection, if available, in the name of the Company.

 

9.                                   RESTRICTIONS AGAINST SOLICITATION;
INTERFERENCE; COMPETITION AND DISPARAGEMENT

 

During her employment by the Company and for a period of twelve (12) months
after termination of such employment for any reason, Executive agrees that she
will not engage in the following conduct.

 

(a)                                 Restrictions Against Solicitation. 
Executive will not, directly or indirectly, initiate any solicitation or
recruitment effort for the purpose of attempting to hire any employee of the
Company or to induce any employee of the Company to leave her or her employment
with the Company other than through general solicitation or advertisement not
directed at Company employees.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Non-Interference.  Executive will not,
directly or indirectly, intentionally disrupt, damage, impair, impede or
interfere with the contractual relationship between the Company and any of its
clients.

 

(c)                                  Restrictions Against Competition.

 

(i)                                     During the Initial Term or any Renewal
Term of Executive’s employment, whether under this Agreement or at will, and for
a period of twelve (12) months after the termination date of Executive’s
employment, (whether such termination be with or without Cause), Executive
agrees that she will not engage in any Competitive Acts with any Client of the
Company.

 

(ii)                                  For purposes of this Section 9, the
following terms shall be defined as follows.

 

“Competitive Acts” means soliciting, selling, marketing, brokering, providing or
managing any services of the sort that the Company provides to its Clients
(“Services”) for any Client, whether directly as an employee of a Client or
indirectly as an employee, subcontractor, partner or owner of a Competitor.

 

“Client” means: (A) any current client of the Company during the previous twelve
(12) months of Executive’s employment with the Company; or (B) any prospective
client of the Company with whom Executive was involved in soliciting, proposing,
marketing or selling Services at any time during the previous twelve (12) months
of Executive’s employment with the Company; and (C) any third party having a
written partnership, alliance or teaming agreement or similar strategic business
relationship with the Company.

 

“Competitor” means any third party offering technical consulting services within
the United States that compete with the Company or are similar in kind or nature
to the services provided by the Company while Executive is employed by the
Company.

 

(iii)                               The foregoing restrictions against
competition shall not, however, prohibit Executive from owning not more than 5%
of the outstanding stock of a corporation subject to the reporting requirements
of the Securities Exchange Act of 1934.

 

(d)                                 Non-Disparagement.  Executive agrees not to
engage in any form of conduct or make any statements or representations to
current or prospective customers of the Company, media outlets, employees or
management of a corporation or business in direct competition with the Company,
or otherwise publish statements or representations to the public at large
(1) which may be actionable, (2) that disparage, characterize in demeaning
manner or question the Company’s business practices, products, advice, quality
of employees and staff, or (3) that otherwise harm the public reputation or good
will of the Company, its employees, or management.

 

10.                            REASONABLENESS OF RESTRICTIONS; REPRESENTATIONS
OF EXECUTIVE; EXTENSION OF RESTRICTIONS; ENFORCEMENT

 

(a)                                 Reasonableness of Restrictions.  Executive
acknowledges that the restrictions set forth in this Agreement are reasonable in
terms of both the Company’s need to protect its legitimate business interests
and Executive’s ability to pursue alternative employment opportunities in the
event her employment with the Company terminates.

 

(b)                                 Representations of Executive.  Executive
represents that her performance of all the terms of this Employment Agreement
and her performance as an employee of the Company does not and will not breach
any agreement to keep in confidence proprietary information, knowledge or data
acquired by Executive prior to her employment with the Company.  Executive will
not disclose to the Company, or induce the Company to use, any confidential or
proprietary information or material belonging to any previous employer of
Executive or others.  Executive is not a party to any other agreement that would
interfere with her full compliance with this Executive Agreement.  Executive
agrees not to enter into any agreement, whether written or oral, in conflict
with the provisions of this Agreement.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Extension of Restrictions.  The period of
all restrictions under this Agreement will automatically be extended by a period
equal in length to any period in which Executive materially violates her
obligations under this Agreement.

 

(d)                                 Enforcement.  In addition to any other
relief or remedies afforded by law or in equity, if Executive breaches Section 9
of this Agreement (or any subpart thereof), Executive agrees that the Company
shall be entitled, as a matter of right, to injunctive relief in any court of
competent jurisdiction.  Executive recognizes and hereby admits that irreparable
damage will result to the Company if she violates or threatens to violate any of
the provisions of Section 9 of this Agreement.  This Section 10(d) shall not
preclude the granting of any other appropriate relief including, without
limitation, money damages against Executive for breach of any part of Section 9
of this Agreement.

 

11.                             DELAY OF PAYMENT; CODE SECTION 409A

 

Notwithstanding anything in this Agreement to the contrary, the parties intend
that this Agreement will satisfy the applicable requirements, if any, of Code
Section 409A in a manner that will preclude the imposition of additional taxes
and interest imposed under Code Section 409A.  If any of the payments described
in this Agreement are subject to the requirements of Code Section 409A and the
Company determines that Executive is a “specified employee” as defined in Code
Section 409A as of the date of Executive’s termination of employment (which will
have the same meaning as “separation from service” as defined in Code
Section 409A), all or a portion of such payments will not be paid or commence
earlier than the first day of the seventh month following the date of
Executive’s termination of employment, but only to the extent such delay is
required for compliance with Code Section 409A and the notices and other
guidance of general applicability issued thereunder.

 

12.                             INDEMNITY; COOPERATION IN LEGAL ACTIONS

 

(a)                                 Indemnity.  The Company will indemnify
Executive against any claims arising from or related to her good faith
performance of her duties and obligations hereunder to the fullest extent
allowed by Company’s By-Laws and Minnesota law.

 

(b)                                 Cooperation in Legal Actions.  In connection
with any action or proceeding against Executive, whether pending or threatened,
for which the Company is obliged to indemnify Executive, the Company will pay or
reimburse Executive in advance of the final disposition for reasonable expenses,
including reasonable attorneys’ fees, necessarily incurred by Executive. 
Executive will cooperate fully with the Company, at no expense to Executive, in
the defense of any action, suit, claim, or proceeding commenced or threatened
against the Company in conjunction with any action, suit, claim or proceeding
commenced or threatened against him.  In addition to the foregoing, Executive
further agrees to provide assistance to the Company, at the Company’s expense,
as may be reasonably requested by the Company or its attorneys in connection
with the litigation of any action, suit, claim, or proceeding involving the
Company, whether not pending or to be commenced, which arises out of or is
related to any matters in which Executive was involved or for which she was
responsible during the term of her employment with the Company.

 

13.                             MISCELLANEOUS

 

(a)                                 Headings; Construction; Counterparts.  The
headings of sections and paragraphs herein are included solely for convenience
of reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement.  This Agreement shall be construed without regard
to any presumption or other rule requiring construction hereof against the party
causing this Agreement to be drafted.  This Agreement may be signed in
counterparts and each of such counterparts shall constitute an original document
and such counterparts, taken together, shall constitute one and the same
instrument.

 

(b)                                 No Third Party Beneficiaries; Assignment. 
Nothing in this Agreement, expressed or implied, is intended to confer on any
person other than the parties hereto, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.  This Agreement sets forth
personal obligations of Executive which may not be transferred or assigned by
Executive.  The Company may assign this Agreement to any successor to
substantially all of its assets or business, or affiliates of any such
successor.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Waiver.  Any delay by either party in
asserting a right under this Agreement or any failure by either party to assert
a right under this Agreement will not constitute a waiver by the asserting party
of any right hereunder, and the asserting party may subsequently assert any or
all of its rights hereunder as if the delay or failure to assert rights had not
occurred.

 

(d)                                 Severability.  If the final determination of
a court of competent jurisdiction declares, after the expiration of the time
within which judicial review (if permitted) of such determination may be
perfected, that any term of provision hereof is invalid or unenforceable,
(1) the remaining terms and provisions hereof shall be unimpaired, and (2) the
invalid or unenforceable term or provision shall be deemed replaced by a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.

 

(e)                                  Entire Agreement.  This Agreement
constitutes the entire agreement between the Company and Executive with respect
to the subject matter hereof.  There were no inducements or representations
leading to the execution of this Agreement except as stated in this Agreement.

 

(f)                                   Amendment.  This Agreement may be amended
or modified only with the written consent of both Executive and the Company.  No
oral waiver, amendment or modification will be effective under any circumstances
whatsoever.

 

(g)                                  Notices.  Any notice hereunder by either
party to the other shall be given in writing by personal delivery or certified
mail, return receipt requested.  If addressed to Executive, the notice shall be
delivered or mailed to Executive at the address most recently communicated in
writing by Executive to the Company, or if addressed to the Company, the notice
shall be delivered or mailed to the Company at its executive offices to the
attention of the Board of Directors of the Company with a copy to the attention
of the General Counsel.  A notice shall be deemed given, if by personal
delivery, on the date of such delivery or, if by certified mail, on the delivery
date shown on the applicable return receipt.

 

(h)                                 Governing Law; Disputes.  This Agreement
will be governed by and construed in accordance with the laws of the State of
Minnesota, as such laws are applied to agreements entered into and to be
performed entirely within Minnesota between Minnesota residents.  The
undersigned each irrevocably consent to the jurisdiction of the United States
District Court for the District of Minnesota and the courts of the State of
Minnesota in any suit, action, or proceeding brought under, based on or related
to or in connection with this Agreement, and each of the undersigned agrees that
either of the aforesaid courts will be the exclusive original forum for any such
action.

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement by their
signatures below:

 

Analysts International Corporation

 

Lynn L. Blake (“Executive”)

 

 

 

By:

/s/ Brittany B. McKinney

 

By:

/s/ Lynn L. Blake

 

 

 

Title:

President & CEO

 

Date signed: June 8, 2012

 

 

 

Date signed: June 8, 2012

 

 

 

8

--------------------------------------------------------------------------------